Citation Nr: 0416912	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

3.  Entitlement to service connection for passive-aggressive 
personality disorder (schizotypal personality disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, at which time the RO did the following:  
determined that new and material evidence sufficient to 
reopen the veteran's previously-denied claim for service 
connection for migraine headaches had not been received, and 
denied the veteran's claim for service connection for this 
disorder; determined that new and material evidence 
sufficient to reopen the veteran's previously-denied claim 
for service connection for a back disorder had not been 
received, and denied his claim for service connection for 
this disorder; and denied the veteran's claim for service 
connection for passive-aggressive personality disorder 
(schizotypal personality disorder).  The veteran filed a 
timely appeal to these adverse determinations.

In August 2003, the veteran testified at a hearing held via 
videoconference before the undersigned, who is the Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in October 1983, the RO 
originally denied the veteran's claims for service connection 
for migraine headaches and a back disorder; the veteran did 
not file a timely appeal to this decision.

3.  The evidence received since the time of the RO's October 
1983 decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for migraine 
headaches and a back disorder.

4.  The veteran's personality disorder is not a disease or 
injury within the meaning of applicable VA regulations and 
there is no competent medical evidence which establishes that 
the veteran has a superimposed psychiatric disorder that was 
manifested in service.


CONCLUSIONS OF LAW

1.  The October 1983 RO rating decision which denied the 
veteran's claims for service connection for migraine 
headaches and a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).

2.  The evidence received since the October 1983 RO rating 
decision is not new and material, and the claims for these 
benefits are not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).

3.  Service connection for the veteran's personality disorder 
is precluded by applicable laws and VA regulations.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(c), 4.9, 4.127 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the appellant's claims were filed in May 1998, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims 
to reopen his claims for service connection for migraine 
headaches and a back disorder and for service connection for 
a personality disorder, as well as notice of the specific 
legal criteria necessary to substantiate these claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 1998, in the statement of the 
case (SOC) issued in October 1998, in the supplemental 
statements of the case (SSOCs) issued in April 1999 and  
September 2002, at the time of the veteran's hearing held via 
videoconference before the undersigned in August 2003, and in 
correspondence to the appellant have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in July 2001, and again in March 2003, 
the RO provided the appellant with detailed information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
appellant's claims, and specifically identified what evidence 
was needed from the appellant versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that the veteran understands the nature of the evidence 
needed to substantiate his claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
extensive post-service VA and private inpatient and 
outpatient treatment notes and examination reports, including 
MRIs, x-rays, CT scans and neuropsychological testing 
reports, a statement from the U.S. Social Security 
Administration indicating that they possessed no medical 
records for the veteran, and several personal statements made 
by the veteran in support of his claim.  The veteran 
testified at a hearing before the undersigned held via 
videoconference in August 2003, and a transcript of this 
testimony has been associated with the veteran's claims file.  
The Board observes that at the time of this hearing, the 
veteran stated that he intended to obtain some unspecified 
private medical records, and the undersigned instructed that 
the record be held open for a period of 60 days from the date 
of the hearing to allow the veteran to obtain and submit this 
evidence to the Board.  To date, no such evidence has been 
received.  The Board also notes that in July 2002 and again 
in December 2002, the RO sent the veteran letters requesting 
that the veteran complete and return enclosed VA Forms 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in favor of Mercy Medical 
Center for records prior to 1984.  To date, the veteran has 
not responded to these requests or returned the necessary 
release forms in order to allow VA to obtain these records.  
The RO has, to the extent possible, obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  As such, the Board finds the VA's duty to assist 
in this case has been met.  In light of the foregoing, the 
Board finds that under the circumstances of this case, VA has 
made reasonable efforts to assist the appellant in attempting 
to substantiate his claims and that additional assistance is 
not required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veterans Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete application was received on May 18, 1998.  
Thereafter, in a rating decision dated in August 1998, the 
appellant's claims were adjudicated.  Only after that rating 
action was promulgated did the AOJ, in July 2001 and again in 
March 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to these claims, 
as explained above.  

VA believes that the Pelegrini decision is incorrect as it 
applies to cases where, as here, the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, 
a claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2001 and 
again in March 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided in July 
2001, the case was readjudicated and an SSOC was provided to 
the appellant in September 2002.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to 
the reopening of his claims for service connection for 
migraine headaches and a back disorder and to service 
connection for a personality disorder.  In addition, in a 
June 2003 VA Form 21-4138, Statement in Support of Claim, the 
veteran's representative responded to the RO's request for 
any additional evidence from the veteran by noting that the 
veteran had no further evidence to submit for his appeal, and 
was waiving the one-year response time required under the 
VCAA in order to expedite the processing of his appeal.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

I.  New and Material Evidence Claims

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claims to reopen were filed in 
May 1998, which is well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In an October 1983 rating decision, the RO initially denied 
the veteran's claims for service connection for migraine 
headaches and a back disorder.  The RO denied the claim for 
service connection for migraine headaches on the basis that 
the veteran's service medical records showed a long history 
of migraine headaches pre-existing service, and that the 
evidence did not show that this disorder was aggravated by 
service.  The RO denied the veteran's claim for service 
connection for a back disorder on the basis that while the 
evidence showed a single acute episode of myositis of the 
cervical spine in January 1983 while in service, there was no 
evidence of any back injury or trauma, examination of the 
veteran's cervical spine, including x-rays, at the time of 
the diagnosis of myositis was normal, there was no  evidence 
of a back disorder at the time of the veteran's service 
discharge examination in March 1983, and a post-service VA 
examination conducted in August 1983, 4 months after 
discharge, included x-rays which revealed that the veteran's 
lumbar vertebrae were normal in height and size and properly 
aligned with no evidence of fracture or bony pathology.  No 
appeal was filed within one year of notification of the 
October 1983 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim, the Board determines that a two-step process must be 
followed in addressing attempts to reopen a previously denied 
claim.  The first of these steps is to determine whether the 
evidence added to the record is new and material.  According 
to the relevant VA regulation, "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final October 1983 
decision includes the following items:  treatment records 
from Mercy Hospital Center dated from June 1984 to October 
1985; a VA discharge summary reflecting hospitalization for 3 
days in September 1984; treatment records from Dr. Misol at 
Orthopedic Associates, P.C. dated from September 1984 to July 
1985; VA outpatient treatment notes dated from October 1991 
to January 2002; the report of a VA hernia examination 
conducted in August 1992; treatment records from Tower 
Medical Clinic dated in October 1993; medical statements from 
Integra Health dated in July 1986 and August 1986; treatment 
records from Iowa Lutheran Hospital dated from March 1997 to 
March 1998; a psychiatric technique review from Iowa 
Disability Determination Services dated in August 1999; the 
reports of VA mental disorders and neurological examinations 
conducted in November 2001; the report of VA 
neuropsychological testing conducted in November 2001; the 
transcript of testimony provided by the veteran at a hearing 
held via videoconference before the undersigned in August 
2003; and statement from various sources, including the 
Social Security Administration, Neuro Associates and several 
VA sources indicating that no medical records for the veteran 
were found.

Following a review of these records, the Board finds that 
none of this evidence addresses the missing elements in the 
veteran's claims, i.e., evidence of aggravation of the 
veteran's migraine headaches in service, or evidence relating 
a current back disorder to service.  On the contrary, much of 
this evidence tends to disfavor a finding of a current 
physical disability for which service connection could even 
be granted.  A review of a VA discharge summary dated in 
September 1984 indicates that the veteran had been involved 
in a motor vehicle accident on the day of admission, at which 
time his car was rear-ended by a truck.  His complaints were 
reportedly very vague, but he did complain of headache and 
pain in the left lower quadrant of the abdomen.  It was noted 
that the veteran had had previous episodes of complaints of 
pain in the left lower quadrant of the abdomen and of 
headaches for a number of years, prior to the car accident.  
Following three days of examination, during which time skull 
and spine x-rays were all normal, the veteran was discharged 
with a diagnosis of headaches.

A VA treatment record dated in August 1986 noted that the 
veteran had multiple atypical somatic complaints, including 
headaches and pain in the right arm, shoulder, neck, legs and 
hip.  Following an examination, a diagnosis of atypical 
somatiform disorder was rendered.  The veteran was then sent 
for a VA mental health consultation in September 1986, at 
which time it was noted that the veteran had "numerous 
somatic symptoms of a hypochondriacal or psychophysiological 
type."  No physical diagnoses were rendered, although the 
examiner stated that schizo-affective or schizotypal 
personality disorder could be considered.  

The evidence reveals that the veteran has continued to 
present similar physical complaints, including headaches, and 
neck and back pain, on numerous occasions over the years, but 
that extensive VA and private testing, including spine x-
rays, electrodiagnostic studies of the neck and right arm, 
magnetic resonance imaging (MRI) and computed tomography (CT) 
scans has all been negative for any objective evidence of 
pathology.  In December 1990, a VA outpatient treatment note 
indicated that the veteran's complaints had all been 
evaluated over the years without any findings, and a 
diagnosis of somatic disorder was rendered.  A statement from 
Integra Health in July 1996 indicates that the veteran had a 
long history of complaints of neck and back pain and 
headaches, and had been told that there was no significant 
cause for his problems.  Following an extensive physical 
examination, was completely normal, the examiner concluded 
that "This man has chronic difficulties with neck pain and 
headaches which I do not think are going to be on the basis 
of structural process," thus implying solely a psychiatric 
cause for his complaints.  A similar statement from this 
source in August 1996 noted that previous examiners had 
assessed that the veteran "primarily had a somatiform 
disorder," and concluded that "at this point, with his 
negative EEG, CT at the VA, and now his normal MRI here, I 
would be more inclined to treat him symptomatically, and 
conservatively."

The Board observes that many of these newly-received records 
include the veteran's strong assertions that all of his 
problems began in service, at the time of an accident in 
September 1982 when a large C-130 tire fell on his head and 
neck, causing severe injuries and requiring several days of 
hospitalization.  However, these notations appear to merely 
reflect a recordation of historical information relayed by 
the veteran, rather than indicating a medical opinion 
relating current headaches or back problems to this time, 
particularly as they were generally contained in the section 
of the reports entitled "Past Medical History" or some 
equivalent.  Furthermore, this reported history is not 
supported by the other evidence of record, since, as noted 
above, the veteran's 1982 service medical records themselves 
are entirely negative for evidence of the alleged tire 
injury.  In any case, "evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence...'"  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

The Board therefore determines that while extensive new 
evidence, in the sense that it was not previously of record, 
has been submitted since the time of the prior October 1983 
rating decision, the evidence is not probative or whether 
either migraine headaches or a low back disorder was incurred 
in or aggravated by the veteran's active duty service.  
Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claims for 
service connection for migraine headaches and a back 
disorder, and his claims for these benefits must be denied.  


II.  Service Connection Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In analyzing the veteran's claim, the Board observes that the 
veteran is seeking service connection for a personality 
disorder.  The record contains extensive evidence that the 
veteran suffered from a personality disorder in service, and 
indeed the veteran was discharged from service as a result of 
passive-aggressive personality disorder in April 1983.  
Furthermore, the post-service evidence is replete with 
diagnoses of personality disorder, including passive-
aggressive personality disorder and, more recently, 
schizotypal personality disorder at the time of a VA 
psychiatric examination in November 2001.  The Board observes 
that congenital or developmental defects, refractive error of 
the eye, personality disorders, and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2003); see also 38 C.F.R. 
§§  4.9, 4.127 (2003); Winn v. Brown, 8 Vet. App. 510, 516 
(1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid regulation).  However, the 
VA Office of General Counsel has determined that many such 
defects can be subject to superimposed disease or injury, 
and, if such disease or injury does occur during service, 
service connection may be warranted.  See VAOPGCPREC 82-90 
(July 18, 1990); see also 38 C.F.R. § 4.127 (2002).  However, 
in this case there is no evidence of disability resulting 
from a mental disorder that was superimposed upon a 
personality disorder in service.  Consequently, there is no 
legal basis to grant service connection for this disorder.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).






ORDER

New and material evidence having not been received, service 
connection for migraine headaches is denied.

New and material evidence having not been received, service 
connection for a back disorder is denied.

Service connection for passive-aggressive personality 
disorder (schizotypal personality disorder) is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



